 

Exhibit 10.25

 

AMENDMENT TO PROMISSORY NOTE

  

This Amendment to Promissory Note (the “Amendment”) amends that certain
Promissory Note issued by CRYOPORT, INC., a Nevada corporation (the “Company”),
dated as of the date, to the holder, and in the original principal amount as set
forth on the signature page hereto (the “Note”).

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.Section 1.03 of the Note is hereby deleted and replaced with the following:

 

Section 1.03 Conversion to Equity Options. The Company is currently in
negotiations with prospective investors for the issuance by the Company of
equity securities. These securities may be common stock or preferred stock and
may or may not involve the issuance of warrants to purchase equity in the
Company. The terms of such equity securities have yet to be established and
there can be no assurance that such equity securities will be issued. In the
event, however, that the Company shall issue one or more types of equity
securities (a “Transaction”) before the maturity of this Note, the Company shall
in each event notify the Holder in writing within ten (10) days of such issuance
of the terms of the Transaction and the Holder shall have the option until the
later of (a) ten (10) days after such notice or (b) December 15, 2013 to elect
in writing to convert all or a portion of the principal and accrued interest
under this Note into the equity securities that were issued by the Company on
the same terms that the Company issued said securities in such Transaction. The
Company shall not issue fractional shares upon a conversion. If the application
of the Conversion price shall contemplate issuance of less than a half share,
such fractional share shall not be issued and no payment shall be made to the
converting Holder and should such application result in the issuance of a half
or greater fractional share, such fractional share shall be rounded up to the
next full share.

 

2.          This Amendment may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument. Facsimile and/or other electronically transmitted signatures shall
be effective for all purposes.

 

3.          Other than as set forth in this Amendment, all of the terms and
conditions of the Note shall continue in full force and effect.

 

[The remainder of this page has been intentionally left blank.]

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Promissory Note as of the date set first set forth above.

 

 

 

 

Dated:     , 2013   CRYOPORT, INC.                     By:                      
    a duly authorized officer

 

Agreed and acknowledged:

 

    Signature  

 

Date of Promissory Note:   , 2013           Holder:               Original
Principal Amount:      

  

 

 